Citation Nr: 0032737	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-15 864A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date prior to April 14, 1994, for 
a 100 percent evaluation for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to March 
1970.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).


FINDINGS OF FACT

1.  On April 14, 1994, the veteran filed a claim for an 
evaluation in excess of 30 percent for PTSD.  

2.  In September 1994, the RO increased the evaluation 
assigned the veteran's PTSD to 50 percent.  

3.  In December 1998, the Board granted the veteran 
entitlement to a 100 percent evaluation for PTSD.  

4.  The RO effectuated the Board's decision in February 1999, 
by increasing the evaluation assigned the veteran's PTSD to 
100 percent, effective from April 14, 1994. 

5.  The medical evidence of record does not establish that 
the veteran's PTSD was totally disabling prior to April 14, 
1994.


CONCLUSION OF LAW

The evidence does not satisfy criteria for an effective date 
prior to April 14, 1994, for a 100 percent evaluation for 
PTSD.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 
(2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to an effective date prior to April 14, 1994, for a 100 
percent evaluation for PTSD.  Statutory and regulatory 
provisions specify that unless otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be fixed in 
accordance with the facts found, but will not be earlier than 
the date of receipt of the claimant's application.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2000).

Section 5110(b)(2) of title 38 of the United States Code 
specifically provides otherwise by indicating that, in cases 
involving a claim for an increased evaluation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from such date.  See also 
38 C.F.R. § 3.400(o)(2) (2000) (which provides that, if the 
claim is not received within 1 year from such date, the 
effective date is the date of receipt claim); Harper v. 
Brown, 10 Vet. App. 125, 126-127 (1997) (holding that 38 
C.F.R. § 3.400(o)(2) applies when the increase in disability 
precedes the filing of the claim and the claim is received 
within one year of the increase).  

In this case, the veteran's representative, on the veteran's 
behalf, seeks an effective date of April 14, 1993 for the 
assignment of the 100 percent evaluation for PTSD.  He 
asserts that the veteran's total disability due to PTSD 
became factually ascertainable one year prior to the date the 
veteran filed his claim for an increased evaluation for PTSD, 
and that therefore, the provision of 38 C.F.R. § 3.400(o)(2) 
applies.  The evidence in this case does not confirm the 
representative's assertion.

The veteran in this case served on active duty from January 
1968 to March 1970.  From 1984 to 1991, he sought treatment 
for psychiatric complaints, but was not diagnosed with PTSD.  
He began participating in a PTSD program in 1991 and was 
first diagnosed with PTSD in 1992.  During a VA 
hospitalization from March 1992 to April 1992, a physician 
indicated that the veteran had PTSD, multiple substance abuse 
disorders in remission and anti-social traits.    

Following this hospitalization, in April 1992, the veteran 
underwent VA PTSD (psychological and psychiatric) 
examinations, during which he reported that he had difficulty 
sleeping and concentrating, memory loss, nightmares, 
flashbacks, paranoid ideation, panic symptoms, and a 
depressed and irritable mood on most days.  The psychologist 
who conducted the first examination noted that the veteran 
was well groomed, oriented times three and cooperative, and 
had adequate eye contact, unpressured speech, and a mildly 
irritable affect (which worsened when questioned about 
Vietnam, at which time the veteran refused to answer).  He 
also noted that the veteran did not exhibit psychotic 
behavior, denied visual hallucinations, and indicated that he 
heard noises off in the distance.  Finally, he noted that 
there was no history of suicide attempts and that homicidal 
ideation was fleeting.  Test results established that, on the 
MMPI-II, the PTSD subscale was elevated.  The psychologist 
indicated that this finding should be interpreted with 
caution because the back page end frequency scale suggested 
invalidity.  Based on these findings, he diagnosed multiple 
disorders, including social phobia, PTSD (provisional), 
moderate, recurrent major depression, alcohol and substance 
abuse, and personality disorder, not otherwise specified with 
schizotypal, schizoid, passive-aggressive and avoidant 
features.  

The psychiatrist noted some of the findings recorded by the 
psychologist as well as a restricted affect, monotone and 
expressionless speech and language, mild paranoia, impaired 
historical judgment and insight, intact memory and 
concentration, and appropriate social judgment and fund of 
knowledge.  He diagnosed mild PTSD, anti-social personality 
and multiple disorders in remission. 
He explained that the veteran had been receiving treatment in 
a PTSD program, during which he was shown to have recurrent 
nightmares and intrusive thoughts, but that his 
symptomatology was seriously compromised by underlying 
characterological pathology including an anti-social 
personality disorder and a paranoid personality disorder with 
schizoid features.  He indicated that the veteran's 
symptomatology was further complicated by a 23-year history 
of alcohol and substance abuse.  He concluded that any 
inability to find employment related to the veteran's alcohol 
and substance abuse and to his two felony convictions, rather 
than to his PTSD.  During another PTSD (psychiatric) 
examination in August 1992, the same psychiatrist reiterated 
that the veteran's lack of employment was secondary to his 
substance abuse, criminal charges, characterological 
pathology and lack of motivation.  

An October 1992 letter from an attorney who represented the 
veteran in a claim for Social Security Administration (SSA) 
disability benefits reflects that the veteran began working 
30 hours weekly on September 1, 1992.  A VA Form 21-8940 
(Veteran's Application for Increased Compensation Based on 
Unemployability) received in August 1995, reflects that the 
veteran worked as a painter and laborer from June 1991 to 
February 1993, up to 40 hours weekly.   

During outpatient treatment from 1991 to 1994, the veteran 
was primarily noted to have anger and depression.  Most often 
these findings were not attributed to PTSD.  However, on 
occasion, they were attributed to PTSD and substance abuse.  
During a four-day hospitalization stay in April 1994, a 
physician noted anger and depression, but attributed these 
findings to substance abuse, depression and PTSD, not solely 
to the veteran's PTSD. 

In April 1993, the veteran underwent an evaluation by a 
psychologist for the purpose of determining whether he was 
entitled to SSA disability benefits.  During this evaluation, 
the veteran was angry, agitated and paranoid, but cooperative 
and eventually compliant.  He admitted to suicidal ideation 
and vague homicidal ideation, and indicated that he did not 
like being around people and engaged in fights with them.  
The psychologist attributed these findings to PTSD, alcohol 
dependence and polysubstance abuse, by history. 

In April 1993, the veteran underwent another evaluation by a 
psychologist for the purpose of determining whether he was 
entitled to SSA disability benefits.  The psychologist 
indicated that the veteran was limited with regard to 
sustained concentration and persistence because he had 
recurrent intrusive thoughts, very low frustration tolerance, 
extreme anger, irritability and ongoing polysubstance abuse.  
He also indicated that the veteran was limited with regard to 
social interaction because of extreme anger, irritability and 
a history of homicidal ideation.  He diagnosed depression, 
PTSD and polysubstance abuse. 

In a decision dated June 1993, the SSA determined that the 
veteran had severe PTSD (primary diagnosis), alcohol 
dependence and anti-social personality traits (secondary 
diagnoses), and that his PTSD had precluded him from working 
for at least 12 consecutive months. 

The Board has reviewed all of the medical evidence of record 
in support of the veteran's claim.  Based on this evidence, 
the Board finds that, prior to April 14, 1994, the veteran's 
PTSD, alone, was not totally disabling.  Prior to that time, 
it was not apparent that the attitudes of all of the 
veteran's contacts except the most intimate were so adversely 
affected as to result in his virtual isolation in the 
community.  It was also not apparent that the veteran 
exhibited totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or that he was demonstrably unable to 
obtain or retain employment.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1994) (setting forth the criteria then 
in effect for a 100 percent evaluation for PTSD).  

From 1991 to 1994, only one psychiatrist evaluated the level 
of impairment caused solely by the veteran's PTSD.  This 
occurred during a VA examination in April 1992, when a VA 
psychiatrist characterized the veteran's PTSD as mild.  
During all other evaluations, the veteran's psychiatric, 
substance abuse and personality disorders were evaluated 
collectively.  Therefore, the findings from these evaluations 
cannot be utilized to determine the effect of the veteran's 
PTSD, alone on his social and industrial functioning.  Even 
assuming these findings did relate solely to the veteran's 
PTSD, however, they do not establish that the veteran's PTSD 
was totally disabling prior to April 14, 1994.  

First, they do not show that the veteran was virtually 
isolated in his community or had impairment that resulted in 
profound retreat from mature behavior.  Rather, they show 
that he occasionally exhibited panic and explosions of 
aggressive energy and once exhibited impaired insight, but 
was sufficiently grounded in reality to cooperate during VA 
examinations and to participate in a PTSD program that 
required social interaction.  Moreover, while the SSA 
Administrative Law Judge, who has no expertise in medical 
matters, determined that the veteran's PTSD was severe and 
precluded him from working, the medical evidence on which he 
based this finding shows otherwise.  It reflects that the 
cumulative effects of the veteran's psychiatric, substance 
abuse and personality disorders rendered the veteran 
unemployable, not his PTSD, alone.  In fact, according to the 
psychiatrist who evaluated the veteran in April 1992 and 
August 1992, the veteran's PTSD played no role in his 
inability to work.  

In light of these facts, the Board finds that, prior to April 
14, 1994, when the veteran filed his claim for an increased 
evaluation, it was not factually ascertainable that the 
veteran's PTSD was totally disabling.  Accordingly, 38 C.F.R. 
§ 3.400(o)(2) is inapplicable, see Harper, 10 Vet. App. at 
126-127, and the appropriate effective date for the 100 
percent evaluation assigned the veteran's PTSD is the date 
the claim was received, or April 14, 1994.  The veteran's 
claim for an earlier effective date must therefore be denied.



ORDER

Entitlement to an effective date prior to April 14, 1994, for 
a 100 percent evaluation for PTSD is denied. 



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

